PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Gomez et al.
Application No. 15/348,326
Filed: 10 Nov 2016
For: REMOTE DEVICE MANAGEMENT INTERFACE
:
:
:	DECISION ON PETITION
:
:
:


This decision is in response to the petition to revive under 37 CFR 1.137(a) filed February 11, 2021.

The application became abandoned December 23, 2020 for failure to comply with 37 CFR 1.63 on or before payment of the issue fee. Notice of Abandonment was mailed December 28, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d). Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See, MPEP 711.03(c)(II)(C) and (D).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply (substitute statement) was submitted herewith. The required petition fee was filed January 5, 2021. A sufficient statement of unintentional delay was filed herewith.

In view thereof, the petition to revive under 37 CFR 1.137(a) is GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions